          Case 1:18-cv-00211-JGK Document 56 Filed 06/22/20 Page 1 of 7



UN UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 ERIC FITZPATRICK, on behalf of himself,                        :
 individually, and on behalf of all others similarly- :
 situated,                                                      :
                                                                : Docket No.: 1:18-cv-00211 (JGK)
                              Plaintiff,                        :
                                                                :
            -against-                                           :
                                                                :
 PARKCHESTER DEPARTMENT OF PUBLIC                               :
 SAFETY LLC d/b/a PARKCHESTER DPS LLC, :
                                                                :
                              Defendant.                        :
                                                                :
 ---------------------------------------------------------------x

 ORDER GRANTING CONSENT MOTION FOR FINAL APPROVAL OF CLASS AND
   COLLECTIVE ACTION SETTLEMENT, SERVICE AWARD, AN AWARD OF
  ATTORNEYS’ FEES AND EXPENSES, AND THE ENTRY OF FINAL JUDGMENT

       This matter having come before the Court, on consent of all parties, for a fairness hearing

on June 18, 2020, pursuant to the Court’s Order granting Named Plaintiff Eric Fitzpatrick’s Motion

for Preliminary Approval of the Settlement, Certification of Settlement Class, Appointment of

Named Plaintiff as Class Representative, Appointment of Plaintiff’s Counsel as Class Counsel,

and Approval of Proposed Notice of Settlement and Class Action Settlement Procedure

(“Preliminary Approval Motion”) (Dkt. No. 47). Upon due and adequate notice having been given

to the Class Members as defined below, as required by the Preliminary Approval Order, and the

Court having considered all papers filed and proceedings had herein to determine the fairness of

and final approval of the parties’ settlement on behalf of the Named Plaintiff and Opt-in Plaintiffs

(together as “FLSA Plaintiffs”) and the Rule 23 New York class action Plaintiffs (“Rule 23

Plaintiffs,” and together with the FLSA Plaintiffs as “Class Members”) (hereinafter referred to as

the “Settlement”), and otherwise being fully informed and for good cause shown, the Court finds


                                                   1
             Case 1:18-cv-00211-JGK Document 56 Filed 06/22/20 Page 2 of 7



that the Settlement reached by the parties is fair, reasonable, adequate, and in the best interests of

the FLSA Plaintiffs and the Rule 23 Plaintiffs as defined in the Court’s Preliminary Approval

Order, and satisfies all requirements of Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 23(a)

and (b)(3), as well as Section 216(b) of the Fair Labor Standards Act (“FLSA”).

        Accordingly, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS

FOLLOWS:

        1.       This Order GRANTING the Consent Motion for Final Approval of Class and

Collective Action Settlement, Service Award, an Award of Attorneys’ Fees and Expenses, and the

Entry of Final Judgment, incorporates by reference the definitions in the Settlement Agreement

and all exhibits, addendums, stipulations, and schedules thereto.

        2.       This Court has subject matter jurisdiction over this litigation and all members of

the Federal and New York classes.

        3.       After consideration of the evidence, the Court finds that the mailing and distribution

of the Notice of Class Action Settlement (“Notice”) constituted the best notice practicable under

the circumstances, and that such Notice, including individual notice to Class Members whose

mailing addresses and other contact information were identified through reasonable effort,

constituted valid, due, and sufficient notice to all persons entitled thereto, complying fully with

the requirements of Fed. R. Civ. P. 23 and due process.

        4.       On behalf of the FLSA Plaintiffs and Rule 23 Plaintiffs, this Court hereby approves

the Settlement, finds that it is, in all respects, fair, reasonable, adequate, and in the best interest of

Class Members, and with respect to the Rule 23 Plaintiffs satisfies the requirements of Fed. R. Civ.

P. 23(a) and (b)(3) and City of Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974), and

with respect to the FLSA Plaintiffs satisfies Cheeks v. Freeport Pancake House, Inc., 796 F.3d



                                                    2
            Case 1:18-cv-00211-JGK Document 56 Filed 06/22/20 Page 3 of 7



199 (2d Cir. 2015) and those factors identified in Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332,

335 (S.D.N.Y. 2012). The Court directs that the Settlement be consummated in accordance with

the terms and conditions set forth in the Preliminary Approval Order and Orders all Parties to take

the necessary steps to effectuate Settlement.

       5.       The Court has previously certified, and now grants in light of the date of entry of

the Preliminary Approval Order, final certification to the following two Settlement Classes:

                a. under 29 U.S.C. § 216(b), all hourly non-exempt employees employed by
                   Defendant at any time from October 27, 2014 to December 31, 2017, who were
                   subject to the then-applicable collective bargaining agreement between
                   Defendant and Special Patrolman Benevolent Association Local 1, and
                   identified on the Class List produced by Defendant on February 6, 2020, and
                   who negotiate their settlement checks to thereby opt-in to this action (“Federal
                   Class”); and

                b. under Fed. R. Civ. P. 23(a) and (b)(3), all hourly non-exempt employees
                   employed by Defendant in New York at any time from October 27, 2014 to
                   December 31, 2017, who were subject to the then-applicable collective
                   bargaining agreement between Defendant and Special Patrolman Benevolent
                   Association Local 1, and identified on the Class List produced by Defendant on
                   February 6, 2020 (“New York Class”).

       6.       The Court hereby makes the following findings of fact:

                   (a) Class Counsel has vigorously prosecuted this case and conducted extensive

                       investigation of the governing law, relevant facts, and relevant documents.

                       During the prosecution of the litigation, Class Counsel and Defendant’s

                       counsel undertook meaningful and sufficient investigation and the parties

                       exchanged sufficient and adequate discovery to fully and fairly evaluate the

                       claims and defenses asserted by the parties, and to make an informed

                       decision about the Settlement.

                   (b) The distribution of the Settlement is fair, reasonable, and equitable.


                                                 3
         Case 1:18-cv-00211-JGK Document 56 Filed 06/22/20 Page 4 of 7



                 (c) The Settlement provides for a Settlement Fund of $703,527.83, of which

                     $428,660.56 is available to satisfy the claims of the Settlement Class

                     Members. Out of 176 people mailed notices, zero Class Members opted

                     out and zero Class Members timely objected. Class Members were not

                     required to submit claim forms, meaning that all Class Members will be

                     mailed a check for their individual settlement amounts, calculated based on

                     the number of weeks that he or she worked between October 27, 2014 to

                     December 31, 2017. Recovery for each Class Member will be based on

                     the following formula:

                                                       𝐼𝑛𝑑𝑖𝑣𝑖𝑑𝑢𝑎𝑙 𝐶𝑙𝑎𝑠𝑠 𝑀𝑒𝑚𝑏𝑒𝑟 ′ 𝑠 𝑇𝑜𝑡𝑎𝑙 𝑊𝑒𝑒𝑘𝑠 𝑊𝑜𝑟𝑘𝑒𝑑
$703,527.83 − [Fees, Costs, and Service Award] 𝑥
                                                 𝐶𝑙𝑎𝑠𝑠 𝑀𝑒𝑚𝑏𝑒𝑟𝑠 ′ 𝐶𝑜𝑚𝑏𝑖𝑛𝑒𝑑 𝑇𝑜𝑡𝑎𝑙 𝑊𝑒𝑒𝑘𝑠 𝑊𝑜𝑟𝑘𝑒𝑑
                              = 𝐼𝑛𝑑𝑖𝑣𝑖𝑑𝑢𝑎𝑙 𝑆𝑒𝑡𝑡𝑙𝑒𝑚𝑒𝑛𝑡 𝐴𝑚𝑜𝑢𝑛𝑡

                 (d) The Settlement provides for a service award to the Named Plaintiff Eric

                     Fitzpatrick in the amount of $20,000.00.

                 (e) The Settlement also provides for a payment of $234,509.28, or the

                     equivalent of 33.33% of the total Settlement Fund as attorneys’ fees, plus

                     $4,276.99   for   Class   Counsel’s     out-of-pocket     expenses,     totaling

                     $238,786.27, to be paid to Class Counsel.

                 (f) Class Administrator fees are to be paid to Rust Consulting, Inc. (“Rust”) in

                     the amount of $16,081.00.

                 (g) Given the disputed issues of fact and law and the risks to the Class

                     Members, and the further delay that would be caused by continued

                     litigation, including potential trial, and the subsequent appeal of any

                     judgment after trial, the Settlement is fair, reasonable, and in the best

                     interests of the Class Members.

                                               4
     Case 1:18-cv-00211-JGK Document 56 Filed 06/22/20 Page 5 of 7



            (h) Considering the factual and legal issues in dispute, anticipated motion

                practice, the possibility of trials and appeals, and the expected duration of

                litigation, the terms and amount offered in the Settlement are favorable.



            (i) All counsel represented the interests of their clients vigorously and devoted

                a considerable amount of time, effort, and resources to secure the terms of

                the Settlement, including the plan of allocation and distribution to ensure a

                fair, adequate, and equitable distribution.

7.       Based on those findings of fact, the Court hereby ORDERS as follows:

            (a) The terms and provisions of the Settlement have been entered into in good

                faith and are hereby fully and finally approved as fair, reasonable, adequate,

                and in the best interests of the Settlement Class, and in full compliance with

                all applicable due process requirements. The Parties are hereby directed to

                comply with the terms of the Settlement and this Order and Final Judgment.

                Rust is hereby directed to distribute payments to the 176 Class Members in

                accordance with the terms of the Settlement.

            (b) The Settlement is hereby approved as fair and reasonable. The allocation

                and distribution as set forth in the Settlement are final.

            (c) Neither the Settlement, nor any of its provisions, nor any of the negotiations

                or proceedings connected with it, shall be construed as an admission by any

                party of the truth of any allegations in this action, or of any liability, fault,

                or wrongdoing of any kind.




                                           5
Case 1:18-cv-00211-JGK Document 56 Filed 06/22/20 Page 6 of 7



       (d) The Named Plaintiff, FLSA Plaintiffs, and Rule 23 Plaintiffs, shall be bound

          by all of the terms, obligations, and conditions of the Settlement, including

          but not limited to the release of claims set forth therein, and all

          determinations and judgments in this action concerning the Settlement.

       (e) All Class Members, including the Named Plaintiff and Opt-in Plaintiffs,

          hereby release Defendant from New York Labor Law wage and hour claims

          that were asserted or could have been asserted in this lawsuit.

       (f) Class Members who cash their settlement checks will thereby release

          Defendant from FLSA wage and hour claims that were asserted or could

          have been asserted in this lawsuit.

       (g) The Named Plaintiff, Eric Fitzpatrick, hereby additionally releases

          Defendant from any and all claims arising from his employment with

          Defendant in exchange for his service award;

       (h) Having reviewed the appropriate case law, the request for Service Award is

          granted. Rust is hereby ordered to pay Named Plaintiff in the amount of

          $20,000.00, apportioned from the Settlement Funds as explained in the

          Notices.

       (i) Having reviewed the appropriate case law and Class Counsel’s billing

          records and having conducted a cross-check with Class Counsel’s lodestar

          calculation, and with no objection from Defendant or any Class Member,

          the Court finds that Class Counsel’s application for attorneys’ fees in the

          amount of $234,509.28, apportioned from the Settlement Funds as

          explained in the Notices, is fair and reasonable and is granted. Having



                                    6
Case 1:18-cv-00211-JGK Document 56 Filed 06/22/20 Page 7 of 7
